UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6562



JAMIE RAY FURLOUGH,

                                              Plaintiff - Appellant,

          versus


D. A. GARRAGHTY, Warden; RUFUS FLEMING,
Regional Director; G. P. WILLIAMS, Associate
Warden; MS. MILLARD, Associate Warden; P. A.
EDGE, Warden’s Designee; D. TRENT, Lieutenant,
Housing Unit Manager; MS. BIGGS; M. MCKRINS-
TRY, Law Library Supervisor; COMMONWEALTH OF
VIRGINIA,

                                             Defendants - Appellees,

          and


L. ADAMS, Law Library Official; JANE DOE; JOHN
DOE,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-98-322)


Submitted:   January 18, 2000             Decided:   February 7, 2000


Before WILKINS and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Jamie Ray Furlough, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jamie Ray Furlough appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.    We

have reviewed the record and the district’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. See Furlough v. Garraghty, No. CA-98-322 (E.D. Va.

Mar. 23, 1999).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2